Citation Nr: 0904743	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an increased rating for residuals of a 
left ankle fracture, healed, with mild arthritis, currently 
evaluated as 10 percent disabling.

2.	Entitlement to an initial evaluation higher than 10 
percent for post-traumatic stress disorder (PTSD).

3.	Entitlement to an increased rating for neuropathy, 
medial antibrachial cutaneous and ulnar nerves, right upper 
extremity, currently evaluated as 10 percent disabling.

4.	Entitlement to a clothing allowance for the year 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1969.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio. An August 2003 decision granted service connection and 
a 10 percent rating for PTSD, and further continued the 10 
percent rating in effect for neuropathy of the right upper 
extremity. In a February 2006 decision, the RO denied a 
rating higher than 10 percent for residuals of a left ankle 
fracture. The Veteran appealed from these decisions, to 
include the initial rating assigned for PTSD. See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran 
appeals the initial rating for a disability, VA must consider 
the propriety of a "staged" rating based on changes in the 
degree of severity of it since the effective date of service 
connection).

The Veteran has also filed a September 2006 Notice of 
Disagreement (NOD) with an RO rating determination that 
denied entitlement to a clothing allowance for the year 2006. 
The RO has not issued a Statement of the Case on this matter 
as the next stage in the appellate process, and the claim 
must therefore be remanded for this purpose.

The claims for an increased initial rating for PTSD, 
increased rating for right upper extremity neuropathy, and a 
clothing allowance are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


As an additional preliminary matter, in May 2004 
correspondence the Veteran has raised the issues of 
entitlement to nonservice-connected pension benefits, and 
special monthly compensation based upon housebound status. 
These issues have not been appealed to the Board, or for that 
matter adjudicated by the RO in the first instance. Thus, the 
claims are referred to the RO for appropriate development and 
consideration.


FINDING OF FACT

Since January 18, 2006 the symptoms and manifestations of the 
residuals of a left ankle fracture have involved a moderately 
severe left foot injury.


CONCLUSION OF LAW

The criteria for a 20 percent rating for residuals of a left 
ankle fracture, healed, with mild arthritis, are met as of 
January 18, 2006. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5271, 5284 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). 

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions are effective as of May 30, 2008. 73 
Fed. Reg. 23,353-23,356 (April 30, 2008). The final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a NOD or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2007). 

The RO has informed the Veteran of what evidence would 
substantiate his claim for an increased rating for a left 
ankle disorder through VCAA notice correspondence issued in 
November 2005, which notified him as to each element of 
satisfactory notice set forth under the Pelegrini II 
decision. The June 2006 Statement of the Case (SOC) explained 
the general criteria to establish a claim for an increased 
rating. The VCAA notice further indicated the joint 
obligation between VA and the Veteran to obtain pertinent 
evidence and information, stating that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
The Court's decision of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) further establishes a heightened notice obligation 
under the VCAA to a claimant attempting to establish 
entitlement to an increased rating for a service-connected 
disability. The Vazquez decision requires that VA notify the 
claimant that to substantiate a claim for increased rating 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life. Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

In this instance, while the VCAA correspondence pertinent to 
the Veteran's increased rating claims did not contain the 
specific information prescribed in the Vazquez-Flores 
decision, this does not constitute prejudicial error. Where 
there is a pre-adjudicatory notice error, VA must show that 
the purpose of the notice was not frustrated through 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit       could not have been 
awarded as a matter of law. Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007). See also Vazquez-Flores, 22 Vet. 
App. at 46. 

Under the circumstances, there is a sufficient basis in the 
record upon which to find that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim. The VCAA notice letter informed the Veteran that he 
would need to provide evidence indicating that the service-
connected disorder under evaluation had increased in severity 
in accordance with the provisions of the rating schedule, and 
the July 2006 Supplemental SOC (SSOC) then readjudicated the 
claim. Thus, the Veteran was afforded an opportunity to 
substantiate his claim in view of the comprehensive notice 
provided. See Sanders, supra; Vazquez, supra.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). Here, this standard for timely notice was met.

The RO/AMC has taken appropriate action to comply with the 
duty to assist the Veteran through obtaining records of VA 
outpatient treatment, and records from private treatment 
providers. The Veteran has undergone a VA orthopedic 
examination. See 38 C.F.R. § 4.1 (for purpose of application 
of the rating schedule accurate and fully descriptive medical 
examinations are required with emphasis on the limitation of 
activity imposed by the disabling condition). The Veteran has 
provided lay statements in support of his claim, and 
photographic evidence. While he was previously scheduled to 
attend a Decision Review Officer (DRO) hearing at the RO, he 
cancelled it in advance of the scheduled hearing date. The 
record as it stands includes sufficient competent evidence to 
decide the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 



Analysis of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R.             § 4.1 (2008). Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. Generally,          the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes 
in severity, it is necessary to consider the complete medical 
history of the Veteran's disability. Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, and assuming these factors are 
not already contemplated in the governing rating criteria. 
Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.


The Board finds in this case that the symptomatology 
attributable to the Veteran's left ankle fracture 
sufficiently approximates the criteria for assignment of a 20 
percent rating for a moderately severe foot injury, as of the 
date of a January 2006 VA examination. This represents a 
partial grant of the benefits sought.
The Veteran's service-connected residuals of a left ankle 
fracture are evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5271, for limitation of 
motion of the ankle. Under this diagnostic code, a moderate 
limitation of motion of the ankle warrants 10 percent rating, 
and a marked limitation of motion warrants a 20 percent 
rating. The normal range of motion for the ankle is 0 to 20 
degrees dorsiflexion and 0 to 45 degrees plantar flexion. See 
38 C.F.R. § 4.71a, Plate II (2008).
Under VA law the implementation of another diagnostic code is 
permitted if warranted under the circumstances of a 
particular case. See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992) (an alternative diagnostic code than that applied 
by the RO may be appropriate under the circumstances, and 
where a claim is evaluated under this criteria, the VA 
adjudicator should explain the basis for this determination); 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). The Board has 
therefore considered the potential application of alternative 
diagnostic codes.
Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot injuries, a 20 percent rating is assigned 
for moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries. With actual loss of use 
of the foot, a 40 percent rating is warranted. The words 
"moderate," "moderately severe," and "severe" are not 
defined in Diagnostic Code 5284. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

The Veteran filed the current claim for increase for his 
service-connected left ankle disorder in February 2005.

The report of a June 2003 VA orthopedic examination though 
outside the timeframe under review for this claim provides 
essential information pertinent to the left ankle disability, 
indicating a diagnosis of residual fracture, left ankle. 
Ankle x-rays at that time revealed the presence of early 
arthritis. The examiner expressed the conclusion that any 
arthritis found in the Veteran's left ankle would indeed be 
related to his service-connected left ankle fracture, and 
moreover, any arthritis found in his left foot would more 
likely than not be related to the same injury.

Also, a November 2004 x-ray image of the left ankle taken at 
a VA medical facility indicated the presence of type II os 
tibiali externum, with features that suggested degeneration, 
which would manifest as medial mid foot pain. In addition, 
there was a tiny plantar calcaneal spur, and mild to moderate 
first metatarsophalangeal and tibiotalar osteoarthritis. 
There was no ankle joint effusion. An accompanying outpatient 
consultation stated the impression of left foot and ankle 
pain due to ankle and intertarsal degenerative joint disease. 
The Veteran was able to walk with a normal stance and gait, 
without walking aids or a brace. He could heel walk and toe 
walk well and with bilateral symmetry. The left foot had no 
deformity, edema, or visible or palpable abnormality. There 
was full range of motion of all tarsal joints and the ankle. 
The treatment recommendation and plan included that the 
Veteran be provided a left ankle-foot orthosis to limit his 
ankle and foot motion. 

In his February 2005 correspondence, the Veteran indicated 
that he recently was fitted for and received an ankle brace 
through a private prosthetics supplier, ordered by and paid 
for by the Ann Arbor VA Medical Center (VAMC). 

In November 2005 the Veteran provided copies of photographs 
depicting the left ankle brace and the manner in which he 
utilized this device. 

On VA examination in January 2006 by the same evaluating 
physician as previously, the examiner indicated as to medical 
history that the Veteran had an old fracture to his left 
ankle in service, and had done well up until the last three 
to four years. The Veteran had developed increasing pain, 
soreness, tenderness, swelling, give-way, and fatigability, 
and had x-rays completed which showed arthritis in the left 
ankle. There was no surgery that had been done. The Veteran 
did wear a short leg orthosis. He was on disability 
retirement due to other physical conditions. He was capable 
of carrying out normal daily activities, but prolonged 
standing and walking would aggravate the ankle. There was 
also aggravation on repetitive use and weather changes. The 
Veteran utilized an anti-inflammatory medication. 

Physical examination revealed that the Veteran ambulated with 
a short leg orthosis on. With it removed, he had some 
tenderness, soreness, and pain on palpation across the ankle 
both medially and laterally. There was no swelling or 
deformity. He could dorsiflex 10 degrees, and plantar flex 40 
degrees, with pain at the extremes of motion. He was able to 
raise from his toes and heels and partially squat, but it was 
painful for him. There were no signs of instability. 
Repetitive use caused an increase in aches and pain, 
soreness, and fatigability. There was no further limitation 
of motion, and any other range of motion change was 
considered speculative. The examiner noted that x-rays 
already documented arthritis, and      did not request new 
studies. The final diagnosis was residual fracture, left 
ankle, with arthritis.

VA outpatient records further show on January 2006, the 
Veteran had normal stance and gait, and walked with a left 
lower extremity brace. The left foot showed no deformity, 
edema, or visible or palpable abnormality. There was full 
range of motion of all tarsal joints and the ankle. The 
orthopedist observed the November 2004 x-ray study had 
indicated mild but definite degenerative joint disease of the 
left ankle, and at several intertarsal joints, and also an 
unusually large medial navicular tuberosity. The 
recommendation was that the Veteran continue taking pain 
medication, and using a left lower extremity ankle-foot 
orthosis.  

In his March 2006 Notice of Disagreement with the RO's 
February 2006 decision to deny an increased rating, the 
Veteran indicated that he was then wearing a brace provided 
by VA, which was the only way he could walk. He stated that 
even with the brace he could not walk any distance. He 
explained that the evaluation of the range of motion of his 
ankle during the January 2006 examination was done with his 
brace off, and continued that a comprehensive evaluation 
would have included findings with the brace in place. The 
Veteran further contended that he was recently told by VA 
physicians to consider having surgery on the ankle, and that 
this provided evidence of a worsening of his service-
connected disability. 

An April 2006 VA orthopedic consultation indicated the 
Veteran's report that the treatment measures of prescription 
pain medication and a left ankle brace had not provided him 
any benefit. The Veteran had seen an outside podiatrist two 
weeks previously who injected his ankle and midfoot and gave 
him an over the counter orthosis. He further reported that 
both the midfoot and ankle hurt equally. He also stated that 
he had begun experiencing tingling in his feet that he 
related to diabetes, but denied any ulcers or skin breakdown. 
Objectively, there tenderness to palpation over the 
anterolateral ankle joint line and over the first 
tarsometatarsal joint plantarly. Motor function and sensory 
function were generally intact. Dorsalis pedis and posterior 
tibial pulses were present. An x-ray revealed osteophytes and 
joint space narrowing of the ankle and midfoot. The 
assessment was left ankle and midfoot arthritis. The 
recommended treatment plan was to continue shoe inserts and 
boots if helpful, along with heel stabilizer orthotic arch 
supports, and additional pain medication. 

In his March 2007 statement, the Veteran indicated that he 
had continued to investigate the treatment options of use of 
a brace, or as suggested by a VA orthopedist possibly having 
his ankle fused in place to totally restrict the movement of 
his ankle. At that point he had not yet decided to have the 
surgery. He had continued to use the ankle brace, which the 
Veteran stated provided some relief but did not take into 
consideration his arch, or relieve all the pain for which he 
still required medication. The Veteran explained that even 
with the brace he could walk somewhat better, but still 
required pain medication depending on his daily activities. 

Based upon the above, the Board finds that an increased 
rating to 20 percent may be granted for a moderately severe 
foot injury, effective from the date of the January 2006 VA 
examination. This examination report verifies the Veteran's 
ongoing complaints of increased ankle joint tenderness, 
edema, and fatigability, with exacerbation on prolonged 
standing and walking. X-rays up to this time period 
demonstrated the existence of arthritis. Significantly, there 
is a contemporaneous VA outpatient record that a VA 
orthopedist recommended the continued use of a left lower 
extremity ankle brace. The April 2006 follow-up consultation 
demonstrates a substantial exacerbation in symptomatology, 
with pain to both the midfoot and ankle, for which the 
Veteran had received injections of pain medication. The 
recommended treatment course at this stage also referred to 
use of heel stabilizer orthotic arch supports. To the extent 
that the findings described included the left foot structure 
as well as just the ankle, the June 2003 VA examination has 
already clarified that both ankle and foot pathology are 
service-connected residuals of the original ankle injury. 

In view of this objective worsening of symptoms, and 
requirement of further treatment measures including by all 
indication daily use of a left ankle-foot brace, the medical 
evidence sufficiently establishes that the Veteran manifested 
a moderately severe foot injury, which under Diagnostic Code 
5284 warrants a 20 percent rating. The assignment of this 
rating is proper as of the January 18, 2006 date of the above 
VA examination, given that prior to then x-rays established 
mild arthritis, and the range of motion in the ankle and foot 
were generally normal.

Considering the basis upon which the RO previously evaluated 
the Veteran's service-connected left ankle disorder, under 38 
C.F.R. § 4.71a, Diagnostic Code 5271 for limitation of ankle 
motion, the highest assignable rating consists of 20 percent. 
Thus, there is no benefit in applying this diagnostic code 
from the date of the January 2006 VA examination onwards. The 
Veteran has also contended that the examination findings were 
insufficient in that they did not account for range of motion 
while using the brace. Given the decision to assign a 20 
percent rating by an alternate diagnostic code, there is no 
need for further evaluation as to range of motion capacity. 
In addition, prior to then a November 2004 VA outpatient 
record indicated that the left ankle demonstrated full range 
of motion at that time. The further application of Diagnostic 
Code 5271 is not warranted. The evaluation of the Veteran's 
left ankle disorder in accordance with Diagnostic Code 5284 
remains the most comprehensive foundation to determine the 
proper disability rating.

Hence, an increased rating of 20 percent for residuals of a 
left ankle fracture is warranted under provisions of the 
rating schedule, effective from January 18, 2006.


The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this 
case, the Veteran          has not shown that his service-
connected left ankle disability has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating. He is currently 
on disability retirement due to a cardiovascular disorder and 
other medical conditions apart from a left ankle and foot 
disorder. The Veteran's service-connected left ankle 
disability also has not necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards. In the 
absence of the evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting a 20 percent rating 
for residuals of a left ankle fracture, effective January 18, 
2006. To the extent any further increase in compensation is 
sought, the preponderance of the evidence is unfavorable, and 
under these circumstances the benefit-of-the-doubt doctrine 
does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A 20 percent rating for residuals of a left ankle fracture, 
healed, with mild arthritis, is granted effective January 18, 
2006, subject to the laws and regulations governing the 
payment of VA compensation benefits.





REMAND

The Board is remanding the claims for increased ratings for 
right upper extremity neuropathy and for PTSD, to arrange for 
additional VA medical examinations,       and provide more 
comprehensive notice to the Veteran on the procedures to 
substantiate his claims. 

The Veteran underwent VA examination for service-connected 
PTSD in June 2003. The diagnosis on examination was PTSD, and 
major depressive disorder. The examiner in providing his 
diagnostic summary further indicated however that a 
significant contributing factor to depressive symptomatology 
was anxiety in relation to other nonservice-connected 
physical conditions. On the basis of the examination 
findings, the RO assigned a 10 percent disability rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411. In his July 
2004 NOD with that decision, the Veteran explained that there 
several factual inaccuracies which he believed had manifested 
during the examination, including the nature and extent to 
which stress over nonservice-connected disorders was relevant 
to his overall mental state. The Board also notes that a 
September 2004 private psychiatrist's evaluation report, and 
subsequent records, referred to various more severe instances 
of PTSD symptomatology. In view of these indications of 
possible worsening of compensable manifestations of service-
connected disability, and to obtain a more contemporaneous 
depiction of the Veteran's PTSD given that the last such 
evaluation was more than 5 years previously, another 
examination is in order.
See Palczewksi v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.")

The last instance on which VA examination findings were 
obtained pertaining to the Veteran's right upper extremity 
disorder was in June 2003. The diagnosis was right ulnar 
neuropathy, status post transposition. The examiner noted a 
definite sensory deficit throughout the distribution of the 
right ulnar nerve below the elbow associated with positive 
Tinel's test at the transposed ulnar nerve. The Veteran's 
July 2004 NOD raises the contention that prior to the 
examination he originally was scheduled for an EMG nerve 
study, which had to be cancelled for medical reasons because 
he wore a pacemaker, and that the physician did not utilize 
an alternative test procedure. Given the interval between 
that examination and the present time, the Board finds that 
another VA examination is warranted, and this will provide 
the opportunity to address any concerns the Veteran has as to 
diagnostic testing procedures.

Also, as indicated, the Court's decision of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) established a heightened notice 
obligation under the VCAA to a claimant attempting to 
establish entitlement to an increased rating for a service-
connected disability. Previous notice correspondence on the 
Veteran's claim for increased rating for a right upper 
extremity neurological disorder informed him of general 
applicable provisions pertaining to VA's duty to notify and 
assist. However, a supplemental letter still must be issued 
that clearly notifies him of the type of evidence required to 
substantiate this claim on appeal.

While this matter is on remand, the RO should also undertake 
appropriate action to acquire further available VA outpatient 
records from the Ann Arbor VAMC since the last records on 
file dated from April 2006. The RO should obtain any such 
records from this facility and associate them with the claims 
file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed 
to have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made). See also 38 C.F.R. § 3.159(c)(2) (2007) 
(VA will undertake reasonable efforts to obtain relevant 
records in the custody of a Federal department or agency).

In addition, the Veteran has filed September 2006 Notice of 
Disagreement with an RO rating determination that denied 
entitlement to a clothing allowance for the year 2006. On 
present review of the file, the Veteran's original 
application for clothing allowance benefits is of record, 
while the decision that apparently denied these benefits is 
not. Consequently, the RO/AMC should secure a copy of the 
decision on the Veteran's claim for a clothing allowance and 
associate it with the claims file. When this pertinent 
documentation is obtained, the RO/AMC must then issue a 
Statement of the Case to the Veteran on this matter. 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland 
v. Gober, 10 Vet. App. 433, 437 (1997).
Accordingly, these claims are REMANDED for the following 
action:

1.	The RO/AMC should send the Veteran 
another VCAA notice letter that notifies 
him of the basis upon which to establish 
his claim for an increased rating for the 
service-connected right upper extremity 
neurological disorder, in compliance with 
the holding of the Court in Vazquez-
Flores. Specifically, the notice set forth 
must advise the Veteran that he may submit 
or request that VA obtain medical or lay 
evidence demonstrating a worsening or 
increase in severity upon employment and 
daily life. He must be advised of the 
additional pertinent rating criteria under 
the applicable diagnostic codes for the 
disorder under evaluation (i.e., beyond 
the effect upon employment and daily life) 
-- under 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 for impairment to the ulnar 
nerve, and Diagnostic Code 8517 for 
impairment of the musculotaneous nerves, 
as well as the general provisions for 
evaluation of the peripheral nerves under 
that section of the rating schedule. Also, 
inform the Veteran that any increase in 
disability that is warranted will be 
determined based on diagnostic codes 
providing for a range in severity (from 0 
percent to as much as 100 percent). Notify 
him of the types of medical and lay 
evidence he may submit that are relevant 
to his claim for increased compensation.

2.	The RO/AMC should request additional 
relevant treatment records from the Ann 
Arbor VAMC and all associated facilities 
dated since April 2006. All 
records/responses received should be 
associated with the claims file. In 
requesting these records, the RO/AMC's 
efforts to obtain them must continue until 
it is determined that they do not exist or 
that further attempts to obtain them would 
be futile. The non-existence or 
unavailability of such records must be 
verified by the Federal department or 
agency from whom they are sought. 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).

3.	Following completion of the above-
requested development, the RO/AMC should 
schedule the Veteran for a VA examination 
with a psychiatrist to determine the 
severity of his PTSD. 

The following considerations will govern 
this examination:
	
a.	The claims folder, including 
all medical records obtained and a 
copy of this remand, will be reviewed 
by the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge receipt 
and review of the claims folder, the 
medical records obtained and a copy 
of this remand.

b.	All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c.	In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record. It is requested that the VA 
examiner complete a comprehensive 
clinical evaluation to obtain all 
findings necessary to evaluate this 
condition in accordance with the 
applicable rating criteria at 38 
C.F.R. § 4.130, Diagnostic Code 9411. 
The examiner should assign a Global 
Assessment of Functioning (GAF) score 
and explain the basis for this 
finding. 

d.	The examiner should 
specifically note consideration of 
the extent of impairment that is 
attributable to PTSD. If any 
nonservice-connected disabilities are 
deemed to have been the more likely 
contributing factor to a component of 
depressive symptomatology, including 
a presently nonservice-connected 
cardiovascular disorder, the examiner 
should ensure that this reflects an 
accurate assessment of the Veteran's 
current medical condition and his own 
assertions pertaining to medical 
history.  

e.	The examiner must provide a 
comprehensive report including a 
complete rationale for all 
conclusions reached. 

4.	The RO/AMC should also schedule the 
Veteran for a VA examination with a 
neurologist to determine the severity of 
his service-connected disorder of the 
right upper extremity, previously 
diagnosed as neuropathy, medial 
antibrachial cutaneous and ulnar nerves.

The following considerations will govern 
this examination:
	
a.	The claims folder, including all 
medical records obtained and a copy of 
this remand, will be reviewed by the 
examiner. In addition to the specific 
directive of addressing the evidence 
of record as noted below, the examiner 
must acknowledge receipt and review of 
the claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies must 
be performed, and any indicated 
consultations must be scheduled. The 
examiner should specifically consider 
the fact that on the last scheduled 
examination in June 2003, the Veteran 
could not attend an EMG study because 
of implantation of a pacemaker, and if 
necessary and/or feasible ensure that 
alternative testing modalities are 
utilized.

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record. It is 
requested that the VA examiner 
indicate the nature extent of 
impairment to both the right ulnar and 
musculocutaneous nerve groups, and 
further provide an estimate of the 
degree of severity to which the 
identified nerve groups are affected, 
i.e., whether there is complete 
paralysis, or incomplete paralysis 
that is mild, moderate, or severe in 
degree.

d.	The examiner must provide a 
comprehensive report including a 
complete rationale for all conclusions 
reached. 

5.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issues of entitlement to 
a higher initial rating for PTSD, and 
higher rating for neuropathy, medial 
antibrachial cutaneous and ulnar nerves, 
of the right upper extremity.


6.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. If the event 
that the examination reports do not 
contain sufficient detail, the RO/AMC must 
take any appropriate action by return of 
the report to the examiners for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

7.	The RO/AMC should re-examine the 
Veteran's claim of entitlement to a 
clothing allowance for the year 2006. If 
no additional development is required, 
including any required notice prescribed 
by current regulations and caselaw, the 
RO/AMC should prepare an SOC in accordance 
with 38 C.F.R. § 19.29, unless the matter 
is resolved by granting the benefit 
sought, or by the Veteran's withdrawal of 
the NOD. If, and only if, the Veteran 
files a timely substantive appeal, should 
any issue be returned to the Board.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claims. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2008). In 
the event that the Veteran does not report for the 
aforementioned examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address. It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

(CONTINUED ON THE NEXT PAGE)















These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).



 Department of Veterans Affairs


